Citation Nr: 0101875	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
veteran's application to reopen his claim of entitlement to 
service connection for a back disorder.   


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 1993 
denied service connection for a back disorder.

2.  The evidence added to the record since notification of 
the February 1993 rating decision denying service connection 
for a back disorder is not wholly cumulative and, when 
considered in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence added to the record since notification of the 
February 1993 unappealed rating decision, which denied 
service connection for a back disorder, is new and material; 
and the claim for that benefit is reopened.  38 U.S.C.A. § 
5107, 5108(a) (West 1991); 38 C.F.R. § 3.156(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (2000) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that prior to the October 1997 rating 
decision, from which this appeal arises, the RO last denied 
service connection for a back disorder in a February 1993 
rating decision.  That decision was made on the basis that 
evidence of record failed to show continuity of treatment for 
the period between the date of  discharge, June 1984, and 
1989, when symptoms and/or treatment began.  

The February 1993 rating decision noted that the veteran was 
seen twice during service for back complaints; in September 
1982 for complaints of back pain after doing heavy lifting, 
when the examiner described an obvious infraspinatus spasm; 
and in January 1983 for complaints of severe low back 
paraspinal muscle spasm as he was lifting some weights and 
after an obstacle course, when the examiner noted that there 
was muscle spasm that was obvious to sight when the veteran 
was bending forward.  The rating decision noted that during 
both incidents of treatment, the examiner diagnosed moderate 
low back muscle spasm; and that there were no subsequent 
service medical records showing relevant complaints or 
treatment related to a chronic back disability.  

The February 1993 rating decision noted that after service, 
the report of a periodic Army Reserve examination in August 
1985 was negative as to relevant complaints.  The first 
evidence of chronicity was in an April 1989 periodic Army 
Reserve examination report, which showed complaints of 
recurrent back pain.  A subsequent private medical record of 
X-ray examination of the lumbosacral spine in December 1991 
includes findings of partial sacralization of L5; and that a 
minimal dextroscoliosis may be due to muscle spasm.    

The February 1993 rating decision also noted and discussed 
complaints and findings from a January 1993 VA examination, 
which diagnosed paravertebral myositis; with X-ray findings 
and impressions of degenerative joint disease of the 
lumbosacral spine, discogenic disease at L5-S1, and muscle 
spasm of the lumbar spine.  The February 1993 rating decision 
concluded that the evidence of record at that time showed 
that treatment during service was for an acute condition, 
with no chronicity or disability established during service 
or during the first year after separation.

The veteran was informed of this denial in March 1993 but did 
not timely appeal the decision and it became final, based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000). 
As such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the February 
1993 rating decision.

The additional evidence since February 1993 includes private 
treatment records, service and Army Reserve medical records, 
the transcript from an August 1998 hearing, and statements 
from the veteran.  These records include an Army Reserve 
report of medical history showing complaints of recurrent 
back pain in January 1994.  Subsequent treatment records also 
show treatment during the 1990's for complaints of low back 
pain with radiation to the left lower extremity and numbness 
in left lower extremity.  

In a July 1998 statement, Jose F. Irizarry, M.D., indicated 
that during service, the veteran developed low back pain in 
1982 while lifting a heavy object, and continued with back 
pain and was seen again in 1983.  The statement indicated 
that the veteran had not improved and had continued with back 
pain radiating to the legs.  Dr. Irizarry noted that the back 
pain had become severe and unresponsive to treatment.  Dr. 
Irizarry also noted that an October 1997 MRI report showed an 
L4, L5 herniated nucleus pulposus (HNP) with compression of 
dural sac; and that rheumatologic evaluation showed severe 
lumbar tenderness with flexion limited to 30 degrees.  The 
statement contains diagnoses of L4-L5 HNP with radiculopathy 
and compression of dural sac; and lumbar myositis.

Private medical records include an October 1998 CT scan 
report with findings that L4-L5 disc showed a large posterior 
herniation compressing the left L5 nerve root and thecal sac 
anterior border; and that L5-S1 disc and L2-L3 and L3-L4 
discs were intact.  The impression was herniated L4-L5 disc, 
central.  The report of a private nerve conduction and 
electromyography (EMG) study in November 1998 contains 
impressions of normal conduction study; and EMG showed 
findings consistent with right L5 posterior root injury.  An 
Army Reserve treatment note of November 1998 noted that X-ray 
examination of the lumbosacral spine showed mild 
osteophytosis at anterior L4.

The report of an August 2000 VA examination shows complaints 
of constant pressure sensation on the low back; burning pain 
on the back radiating to the left lower extremity; numbness 
of the left lower extremity; lancinating pain starting with a 
stabbing pain in the back, and radiating down the left lower 
extremity to the foot; and a tearing sensation of both lower 
extremities.  After examination, the diagnoses were severe 
lumbosacral myositis; and lumbar radiculopathy of L5, left.  
In an addendum, the examiner reviewed the history of the 
veteran's treatment since service.  The report indicated that 
after service, the veteran first gave a history of recurrent 
back pain in April 1989; and that there was no evidence in 
the record to establish chronicity or continuity of treatment 
for back disability since separation from service to 1989 
(1984-1989).  The report concluded with a note stating that 
the veteran did have radiculopathy; and that it was difficult 
to assess whether the present condition was the same as 
reported in service in 1982.  The report indicated that it 
was difficult to assess whether there was a relationship  
because the two times documented in service were very scarce 
in content (poor history and physical examination).  The 
examiner concluded that sometime between 1980 and 1997, the 
veteran developed HNP and radiculopathy.

The Board observes that this evidence is new to the record, 
and, in view of the standards for materiality set forth in 
Hodge, the Board finds that this new evidence bears directly 
and substantially on the question of whether the veteran has 
a current back disorder that was incurred in service.  The 
Board notes particularly, that no post-service medical 
evidence was of record at the time of the February 1993 
rating decision showing a diagnosis of herniated disc at L4-
L5, compressing the left L5 nerve root and thecal sac 
anterior border; and findings consistent with right L5 
posterior root injury.  The Board finds that the evidence 
received since February 1993 bears directly and substantially 
upon the specific matter under consideration, which is 
whether the veteran has a back disorder that is related to 
service.  

This evidence is neither cumulative nor redundant.  
Furthermore, by itself, and particularly in connection with 
evidence previously assembled, the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In summary, the previously assembled 
evidence shows that during service, the veteran was treated 
twice for back symptomatology; first after heavy lifting, and 
four months later after lifting some weights and running an 
obstacle course.  Low back muscle spasm was diagnosed at the 
time, and there was no further evidence of treatment or 
symptoms during service, or until April 1989.  During a 
January 1993 VA examination, he was subsequently diagnosed 
with paravertebral myositis; with X-ray findings showing 
degenerative joint disease of the lumbosacral spine, 
discogenic disease at L5-S1, and muscle spasm of the lumbar 
spine. 

The evidence as a whole, including that received since 
February 1993, shows that the veteran has been treated during 
the 1990's as discussed above; and includes a diagnosis of 
herniated disc at L4-L5, compressing the left L5 nerve root 
and thecal sac anterior border; and findings consistent with 
right L5 posterior root injury.  The recent evidence also 
includes the report of an August 2000 VA examination report.  
In that report, the examiner's opinion was equivocal 
regarding whether there may be a relationship between the 
present back disorder and service, noting that it was 
difficult to assess whether there was a relationship due to 
poor documentation of treatment during service.  After 
considering all of the evidence of record, the Board 
concludes that the evidence received since February 1993, is 
of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, the veteran's claim for service connection for a 
back disorder is reopened.


ORDER

New and material evidence having been presented, the claim 
for service connection for a back disorder is reopened. 


REMAND

The veteran is seeking service connection for a back 
disorder.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for service connection for a 
back disorder.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (2000); Talley v. Brown, 6 Vet. App. 72, 74 (1993); 
see also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  This duty includes conducting 
a thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires that assistance to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Under that statute, an examination or opinion 
is necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant),

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent 
symptoms of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to 
make a decision on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

As discussed in the decision above, there is competent 
evidence that the claimant has a current back disability, and 
there are indications that the veteran's present back 
disability may be associated with the claimant's active 
service.  However, after taking into consideration all of the 
evidence, including lay and medical evidence, the Board finds 
that the evidence of record does not contain sufficient 
medical evidence to make a decision on the claim.  Given the 
absence of any definite opinion based on a review of the 
record, or other medical evidence to relate the back disorder 
to service, the Board believes that it does not contain 
sufficient medical evidence to make a decision on the claim.  
On this basis, the Board believes that, pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A), a remand is necessary to obtain a medical 
opinion, regarding whether there is a nexus between any 
current back disorder, and service.  Specifically, an 
examiner should be requested to opine as to whether it is as 
likely as not that any presently diagnosed back disorder is 
related to service.  If feasible, this opinion should be 
requested of the examiner who conducted the August 2000 VA 
spine examination.

In this connection, the Board is of the opinion that the 
veteran should be given an opportunity to provide any further 
evidence that may exist but is not yet of record in the 
claims file.  Any treatment records since discharge in 1984 
would be important and should be obtained.  On remand, the RO 
should instruct the appellant to submit medical evidence to 
support his assertions that his current back diagnosis is 
related to service. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court held that the duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining adequate VA examinations.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

To that end, any additional treatment records should be 
obtained, and the examiner who conducted the August 2000 VA 
spine examination, if available, should provide an opinion as 
to whether there is a nexus between a present back disorder 
and service.  This opinion by that examiner should be based 
at the very least, on review of the record, including any 
obtained pursuant to this remand; and if he so judges 
necessary, based on an additional VA examination to determine 
the nature and etiology of any claimed back disorder.  To 
assist in the Board's determination, the examiner should be 
specifically requested to provide an opinion as to whether it 
is at least as likely as not, that any diagnosed back 
disorder is related to service.  If the examiner from the 
August 2000 VA spine examination is unavailable, then an 
examination should be conducted, and opinion given, based on 
review of the record.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1. The RO should take appropriate steps 
to contact the veteran and instruct him 
to submit all medical evidence which 
tends to support his assertions that a 
back disorder is related to service.  In 
this regard, after securing the necessary 
release, the RO should take appropriate 
steps in order to obtain and associate 
with the claims file any indicated 
outstanding records of the veteran's VA, 
private or Army Reserve medical treatment 
for his claimed back disorder not already 
associated with the file.    

2.  The RO should arrange for the 
examiner who conducted the August 2000 VA 
examination to provide an opinion as to 
the etiology of any presently diagnosed 
back disorder.  The examiner should 
specifically provide an opinion answering 
the question of whether it is at least as 
likely as not that a present back 
disorder is related to service.  That 
examiner's opinions should be based at 
the very least, on the examiner's review 
of the entire medical record contained in 
the claims file, including any records 
obtained pursuant to this remand.  
Alternatively, if in the examiner's 
judgment he finds it needed, an 
additional VA examination shall be 
conducted to determine the nature and 
etiology of any claimed back disorder, 
and to provide the requested opinion 
regarding a nexus.  

If the examiner from the August 2000 VA 
examination is not available, then the RO 
should arrange for the veteran to undergo 
a VA examination by a relevant board 
specialist, if available and as 
indicated, for the purpose of determining 
the nature and extent of any back 
disorder found to be present, and to 
provide the requested opinion regarding a 
nexus.  

The veteran's claims file must be made 
available to the examiner prior to any 
examination, and the examiner is to 
review the entire claims file in 
conjunction with the examination and 
opinions given.  All indicated studies 
should be performed during examination.  
Again, the examiner should provide an 
opinion as to the etiology of any back 
disorder found; to include whether it is 
at least as likely as not that any 
diagnosed back disorder is related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim of entitlement to service 
connection for a back disorder.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals
	

 

